182 F.2d 941
UNITED STATES of America ex rel. Adolph PRIESTER, Appellant,v.Stanley P. ASHE, Warden, Western State Penitentiary.
No. 10173.
United States Court of Appeals Third Circuit.
Submitted June 7, 1950.Decided June 9, 1950.

Appeal from the United States District Court for the Western District of Pennsylvania; Nelson McVicar, Judge.
Adolph Priester, pro se.
William S. Rahauser, Dist. Atty., Craig T. Stockdale, Asst. Dist. Atty., Pittsburgh, Pa., for appellee.
Before BIGGS, Chief Judge, and GOODRICH and KALODNER, Circuit Judges.
PER CURIAM.


1
It is apparent from an examination of the briefs and record in this case that the appellant has failed to exhaust his State remedies.  Ex parte Hawk, 321 U.S. 114, 64 S.Ct. 448, 88 L.Ed. 572; Darr v. Burford, Warden, 339 U.S. 200, 70 S.Ct. 587.  Consequently the decree of the court below, 86 F.Supp. 673, denying him enlargement on writ of habeas corpus will be affirmed.